I respectfully disagree with the ruling of the majority that in determining whether a marital residence is marital property, it is an abuse of discretion for a trial court to consider any real estate mortgage taken on a marital residence except a mortgage taken to finance the purchase
of the residence. Nor do I believe we should require the trial court to determine the status of a marital residence based solely upon tenuous attempts to trace specific funds flowing from a particular mortgage without regard for the personal financial risk assumed by both spouses via any corresponding promissory note and the overall contribution of both spouses to the real estate over the entire marriage. In addition to the mortgage evidence, the record in this case contains competent, credible evidence as to Mrs. Nuding's contribution of marital assets, expenditure of time and effort into improving the marital residence over some fourteen years. Under these circumstances, the decision of the trial court as to the marital status of the 2.32 acres should be affirmed.
I concur with the judgment of the majority in all other respects.